DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 02/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
RESPONSE TO APPLICANT’S REMARKS

Restriction Requirement
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 02 March 2021.
CLAIM REJECTIONS - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al., US 2005/0088336 (hereinafter “SAKAMOTO”).

Re claim 1, SAKAMOTO discloses a radar circuitry ([0385] – high frequency transmitting/receiving apparatus), comprising: 
an isolator ([0385] – branching device and circulator) configured to: 
isolate a transmission signal path and a reception signal path from each other ([0385] – transmitting/receiving antenna of circulator to transmit signal and receive reflected signal); and 
generate a drive signal based on a transmission signal on the transmission signal path ([0385] – branched signal from the high frequency transmission signal); and 
a mixer configured to mix a received signal on the reception signal path and the drive signal to generate a converted signal ([0385] – mixer mixes branched signal and the received signal to generate intermediate-frequency signal).
Re claim 4, SAKAMOTO discloses the radar circuitry of claim 1, as shown above.  SAKAMOTO further discloses wherein the isolator is coupled to the mixer ([0385] – mixer is connected to terminal of the circulator).

Re claim 6, SAKAMOTO discloses the radar circuitry of claim 1, as shown above.  SAKAMOTO further discloses wherein the isolator is further configured to couple the transmission signal path and the reception signal path to an input/output (I/O) port ([0385] – terminal 4b of the circulator for transmitting HF signal and receiving return HF signal).

Re claim 7, SAKAMOTO discloses the radar circuitry of claim 6, as shown above.  SAKAMOTO further discloses an antenna coupled to the I/O port, wherein the received signal is received via the antenna ([0385] – transmitting/receiving antenna connected to terminal 4b of the circulator).

Re claim 9, SAKAMOTO discloses the radar circuitry of claim 1, as shown above.  SAKAMOTO further discloses wherein the mixer down converts the received signal based on the drive signal to generate the converted signal ([0385] – converts HF drive signal and HF received signal to intermediate-frequency signal).



Re claim 10, SAKAMOTO discloses the radar circuitry of claim 1, as shown above.  SAKAMOTO further discloses wherein the isolator is further configured to couple the transmission signal path and the reception signal path to an input/output (I/O) port ([0385] – terminal 4b of the circulator for transmitting HF signal path and receiving return HF signal path) and couple the transmission signal path to the mixer ([0385] – circulator 4 connected to mixer 6).

Re claim 11, SAKAMOTO discloses the radar circuitry of claim 10, as shown above.  SAKAMOTO further discloses wherein the isolator is configured to split the transmission signal to generate the drive signal provided to the mixer ([0385] – branch signal to mixer) and an output signal provided to the I/O port ([0385] – output transmission signal to transmission antenna through terminal 4b).
CLAIM REJECTIONS - 35 USC § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over SAKAMOTO in view of Thibideau et al., US 10,644,715 (hereinafter “THIBIDEAU”).

Re claim 2, SAKAMOTO discloses the radar circuitry of claim 1, as shown above.
SAKAMOTO fails to explicitly disclose wherein the isolator is a hybrid transformer.
However, THIBIDEAU, in the same or in a similar field of endeavor, teaches an isolator that is a hybrid transformer ([col.15/ll.47-57] – signal splitter may be a hybrid transformer)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the radar circuitry of SAKAMOTO to include the particular isolator of THIBIDEAU.  One would have been motivated to do so in order to split the power between the ports (see THIBIDEAU [col.15/ll.47-50]).  Further KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, THIBIDEAU merely teaches that it is well-known for a particular isolator to be a hybrid transformer.  Since both SAKAMOTO and THIBIDEAU disclose similar radar circuitry, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	 
Re claim 5, SAKAMOTO discloses the radar circuitry of claim 1, as shown above.  SAKAMOTO further discloses an impedance tuner configured to adjust an impedance of a port of the mixer and a termination circuit ([0378] – impedance matching between mixer output port and termination circuit)
SAKAMOTO fails to explicitly disclose an impedance tuner that is configured to adjust an impedance of a port of the isolator coupled to the mixer at which the drive signal is provided.
However, THIBIDEAU, in the same or in a similar field of endeavor, teaches an impedance tuner that is configured to adjust an impedance of a port of an isolator coupled to another system component ([col.15/ll.47-57] – additional transformer for impedance conversion of the port impedance with the system requirements)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the radar circuitry of SAKAMOTO to include the impedance tuning of THIBIDEAU.  One would have been motivated to do so KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, THIBIDEAU merely teaches that it is well-known to provide impedance tuning at a radar circuitry system port.  Since both SAKAMOTO and THIBIDEAU disclose similar radar circuitry, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 8, SAKAMOTO discloses the radar circuitry of claim 7, as shown above.  SAKAMOTO further discloses an impedance tuner configured to adjust an impedance of a port of the mixer and a termination circuit ([0378] – impedance matching between mixer output port and termination circuit)
SAKAMOTO fails to explicitly disclose an impedance tuner that is configured to adjust an impedance of a port of the isolator from which the drive signal isApplication No. 16/235,0143 Docket No.: 42536-0910 provided and that is coupled to the mixer to match an impedance of the antenna.
However, THIBIDEAU, in the same or in a similar field of endeavor, teaches an impedance tuner that is configured to adjust an impedance of a port of an isolator coupled to another system component ([col.15/ll.47-57] – additional transformer for impedance conversion of the port impedance with the system requirements, e.g., impedance matching)
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, THIBIDEAU merely teaches that it is well-known to provide impedance tuning (e.g., matching) at a radar circuitry system port.  Since both SAKAMOTO and THIBIDEAU disclose similar radar circuitry, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over SAKAMOTO in view of Natarajan et al., US 2019/0319681 (hereinafter “NATARAJAN”).

Re claim 3, SAKAMOTO discloses the radar circuitry of claim 1, as shown above.  
SAKAMOTO fails to explicitly disclose wherein the isolator is an electrically balanced duplexer.
However, NATARAJAN, in the same or in a similar field of endeavor, teaches an isolator that is an electrically balanced duplexer ([0033-0034] – circulator may be electrical-balance duplexer).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the radar circuitry of SAKAMOTO to include the particular isolator device of NATARAJAN.  One would have been motivated to do so in order to attenuate the Tx signal at the Rx input (see NATARAJAN [0034]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, NATARAJAN merely teaches that it is well-known for a particular isolator to be an electrically balanced duplexer.  Since both SAKAMOTO and NATARAJAN disclose similar radar circuitry, one of ordinary skill in the art would recognize that the combination of elements here has previously been .
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over SAKAMOTO in view of Iskander et al., US 2007/0164838 (hereinafter “ISKANDER”).

Re claim 12, SAKAMOTO discloses the radar circuitry of claim 1, as shown above.  
SAKAMOTO fails to explicitly disclose wherein the transmission signal path comprises a phase shifter configured to adjust a phase of the transmission signal, wherein the drive signal generated by the isolator has a same phase as the adjusted phase of the transmission signal.
However, ISKANDER, in the same or in a similar field of endeavor, teaches wherein a transmission signal path comprises a phase shifter configured to adjust a phase of a transmission signal, wherein a drive signal at one port has a same phase as an adjusted phase of a transmission signal ([0028] – phase shifter may be provided to achieve desired phase relationships between signals, e.g., matching, at the ports of the system).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the radar circuitry of SAKAMOTO to include the particular isolator device of ISKANDER.  One would have been motivated to do so in order to achieve desired phase relationships at the system ports (see ISKANDER [0028]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a 
CONCLUSION
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2013/0106648, White et al. – radar system with isolator and mixer
US 20150333847, Bharadia et al. – frequency-isolated radar system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information https://ppair-my.uspto.gov/pair/PrivatePair. 


V/R, 


/TMH3/Examiner, Art Unit 3648                                                                                                                          

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648